Former decision, 134 S.Ct. 1490.Order granting petition for a writ of certiorari amended as follows: Motion of petitioner for leave to proceed in forma pauperis granted. Petition for writ of certiorari to the United States Court of Appeals for the Eighth Circuit granted limited to the following question: 'Whether the Arkansas Department of Correction's grooming policy violates the Religious Land Use and Institutionalized Persons Act of 2000, 42 U.S.C. § 2000cc et seq., to the extent that it prohibits petitioner from growing a one-half-inch beard in accordance with his religious beliefs.'